department of the treasury internal_revenue_service washington d c date number release date cc dom fs it a tl-n-3941-99 uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject components of cost this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer taxable_year production facility x issue sec_1 whether taxpayer’s application of the last-in_first-out lifo components of cost method clearly reflects income if not what accounting_method should the service change taxpayer to that clearly reflects income conclusions tl-n-3941-99 taxpayer’s lifo components of costs method does not clearly reflect income for the reason that it fails to take into account efficiency gains in labor and overhead which the taxpayer experienced the service should change taxpayer to a components of cost method that is akin to the total product cost method by factoring out productivity gains in the labor and overhead cost components alternatively if taxpayer does not maintain sufficient books_and_records to enable the service to change taxpayer to this method the service should change taxpayer to the first-in_first-out fifo method facts taxpayer is a manufacturer which uses the accrual_method of accounting taxpayer is the parent company of an affiliated_group_of_corporations filing consolidated federal_income_tax returns on a calendar_year basis taxpayer has many separate production plants or facilities taxpayer adopted the lifo_method for its entire inventories in taxable_year as part of this election it adopted the natural_business_unit nbu method of pooling the earliest_acquisitions_cost_method of determining current-year cost and the link-chain_method of determining its price index taxpayer uses a lifo components of cost coc method under this method items of inventory are not the physical units in the stages of production ie raw materials work-in-process and finished goods instead taxpayer's items are defined by reference to the three cost components -- raw material labor and overhead on taxpayer’s original form_970 election to use the lifo_method taxpayer's lifo_pool consisted of what it called lifo elements these lifo elements essentially were various categories of raw materials labor and various categories of overhead in determining the appropriate price index for its pool taxpayer computes a separate index for each plant location although plant locations have changed to some degree over the years taxpayer's lifo coc method has remained substantially unchanged taxpayer double-extends each distinct raw material at both end-of-the-year and beginning-of-the-year costs based on purchase costs during the last three months of the taxable_year taxpayer uses the resulting annual index in computing the cumulative index under its link-chain_method taxpayer's labor component is further broken down into specific products at some locations that is in determining its overall price index for the pool taxpayer separately measures its labor output per hour for each separate facility tl-n-3941-99 the input data used to determine the amount of labor in taxpayer's ending inventory is also based on the last three months of production ultimately however taxpayer's labor component of its price index is based exclusively on the ratio of labor hours to labor dollars taxpayer breaks down its overhead cost component into multiple items including indirect labor depreciation insurance obsolescence taxes and purchased utilities taxpayer determines separate sub-indexes for each item -- again based on the immediately preceding three months of relative through-put these indexes are not derived by comparison of ratios but are determined based on observed economic price changes the examining agent has used standard cost comparisons at one of taxpayer's plants the production facility to establish that taxpayer has incurred labor efficiencies while taxpayer does not disagree that there were labor efficiencies at the production facility taxpayer contends that almost all of its labor efficiencies that are in the aggregate minimal occurred in one type of manufacturing operation and that the production facility is primarily engaged in that one type of manufacturing taxpayer contends that primary manufacturing operations have remained substantially unchanged over the years because those operations are capital rather than labor intensive furthermore the production facility makes up about x of taxpayer’s total inventory which is a relatively small percentage of total inventory in taxpayer’s nbu pool there are some indications that there may also be some overhead efficiencies due to savings associated with utilities on newer equipment law and analysis sec_446 provides that taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books sec_446 of the internal_revenue_code provides that if the accounting_method used by the taxpayer does not clearly reflect income the computation shall be made under such method as in the opinion of the commissioner clearly reflects income pursuant to sec_446 the commissioner has broad powers to determine whether an accounting_method used by a taxpayer clearly reflects income 476_us_593 360_us_446 104_tc_367 courts may not interfere with the commissioner's determination under sec_446 unless it is clearly unlawful or plainly arbitrary ie an abuse_of_discretion 439_us_522 586_f2d_747 9th cir cert_denied 441_us_924 to prevail the petitioner must prove that the commissioner's determination is arbitrary and capricious or without sound basis in law or fact ansley-sheppard-burgess co v commissioner t c pincite 102_tc_87 aff'd 71_f3d_209 6th cir the commissioner’s determination with respect to clear_reflection_of_income is entitled to more than the usual presumption of correctness and the taxpayer bears a heavy burden of overcoming a determination that a method_of_accounting does not clearly reflect income 97_tc_120 whether a particular method_of_accounting clearly reflects income is a question of fact which must be decided on a case-by-case basis 78_tc_1029 the commissioner’s determination as to the proper method_of_accounting for inventory must be upheld unless shown to be plainly erroneous 281_us_264 hamilton industries t c pincite sec_471 provides that whenever in the opinion of the secretary the use of inventories is necessary in order clearly to determine the income of any taxpayer inventories shall be taken by such taxpayer on such basis as the secretary may prescribe as conforming as nearly as may be to the best_accounting_practice in the trade_or_business and as most clearly reflecting the income sec_1_471-1 provides that in order to reflect taxable_income correctly inventories at the beginning and the end of each taxable_year are necessary in every case in which the production purchase or sale of merchandise is an income producing factor the inventory should include all finished or partly finished goods and in the case of raw materials_and_supplies only those which have been acquired for sale or which will physically become a part of the merchandise intended for sale sec_472 provides that a taxpayer may use the last-in_first-out method described in sec_472 in inventorying goods specified in an application to use such method filed at such time and in such manner as the secretary may prescribe the change to and the use of such method shall be in accordance with such regulations as the secretary may prescribe as necessary in order that the use of such method may clearly reflect income tl-n-3941-99 sec_472 provides that in inventorying goods specified in the application described in sec_472 the taxpayer shall treat those remaining on hand at the close of the taxable_year as being first those included in the opening_inventory of the taxable_year in the order of acquisition to the extent thereof and second those acquired during the taxable_year inventory them at cost and treat those included in the opening_inventory of the taxable_year in which such method is first used as having been acquired at the same time and determine their cost by the average_cost_method sec_1_472-1 provides that any taxpayer permitted or required to take inventories pursuant to the provisions of sec_471 may elect with respect to those goods specified in his application and properly subject_to inventory to compute his opening and closing inventories in accordance with the method provided by sec_472 this section and sec_1_472-2 sec_1_472-1 provides that a manufacturer or processor who has adopted the lifo inventory_method as to a class of goods may elect to have such method apply to the raw materials only including those included in goods-in-process and in finished goods expressed in terms of appropriate units if such method is adopted the adjustments are confined to costs of the raw material in the inventory and the cost of the raw material in goods in process and in finished goods produced by such manufacturer or processor and reflected in the inventory sec_1_472-2 provides that except as otherwise provided in sec_1_472-1 with respect to raw material computations retail inventory computations and other methods of computation established to the satisfaction of the commissioner as reasonably adapted to the purpose and intent of sec_472 and in sec_1_472-8 with respect to the dollar-value_method the adoption and use of the lifo inventory_method is subject_to the following requirements a the taxpayer shall file an application to use such method specifying with particularity the goods to which it is to be applied b the inventory shall be taken at cost regardless of market_value c goods of the specified type included in the opening_inventory of the taxable_year for which the method is first used shall be considered as tl-n-3941-99 having been acquired at the same time and at a unit cost equal to the actual cost of the aggregate divided by the number of units on hand sec_1_472-3 provides that the lifo inventory_method may be adopted and used only if the taxpayer files a statement of his election to use such inventory_method such statement shall be accompanied by an analysis of all inventories of the taxpayer as of the beginning and as of the end of the taxable_year for which the lifo_method is proposed first to be used and also as of the beginning of the prior taxable_year in the case of a manufacturer this analysis shall show in detail the manner in which costs are computed with respect to raw materials goods in process and finished goods segregating the products whether in process or finished goods into natural groups on the basis of either similarity in factory processes through which they pass or similarity of raw materials used or similarity in style shape or use of finished products each group of products shall be clearly described sec_1_472-3 provides that whether or not the taxpayer's application_for the adoption and use of the lifo inventory_method should be approved and whether or not such method once adopted may be continued and the propriety of all computations incidental to the use of such method will be determined by the commissioner in connection with the examination of the taxpayer's income_tax returns sec_1_472-4 provides that a taxpayer may not change to the lifo_method of taking inventories unless at the time he files his application_for the adoption of such method he agrees to such adjustments incident to the change to or from such method or incident to the use of such method in the inventories of prior taxable years or otherwise as the district_director upon the examination of the taxpayer's returns may deem necessary in order that the true income of the taxpayer will be clearly reflected for the years involved sec_1_472-8 provides that any taxpayer may elect to determine the cost of his lifo_inventories under the so-called dollar-value lifo_method provided such method is used consistently and clearly reflects the income of the taxpayer in accordance with the rules of this section the dollar-value_method of valuing lifo_inventories is a method of determining cost by using base-year_cost expressed in terms of total dollars rather than the quantity and price of specific goods as the unit of measurement under the dollar-value lifo_method the goods contained in the inventory are grouped into a pool or pools as described in sec_1_472-8 and c the term base-year_cost is the aggregate of the cost tl-n-3941-99 determined as of the beginning of the taxable_year for which lifo is adopted of all items in a pool sec_1_472-8 provides that a pool shall consist of all items entering into the entire inventory investment for a natural_business_unit of a business_enterprise unless the taxpayer elects to use the multiple_pooling method provided in sec_1_472-8 sec_1_472-8 provides that a taxpayer may elect to establish multiple pools for inventory_items which are not within a natural_business_unit as to which the taxpayer has adopted the natural_business_unit method of pooling as provided in sec_1_472-8 each such pool shall ordinarily consist of a group of inventory_items which are substantially_similar in determining whether such similarity exists consideration shall be given to all the facts and circumstances the formulation of detailed rules for selection of pools applicable to all taxpayers is not feasible important considerations to be taken into account include for example whether there is substantial similarity in the types of raw materials used or in the processing operations applied whether the raw materials used are readily interchangeable whether there is similarity in the use of the products whether the groupings are consistently followed for purposes of internal accounting and management and whether the groupings follow customary business practice in the taxpayer's industry the selection of pools in each case must also take into consideration such factors as the nature of inventory_items subject_to the dollar-value lifo_method and the significance of such items to the taxpayer's business operations sec_1_472-8 provides that raw materials which are substantially_similar shall be pooled together in accordance with the principles of this subparagraph however inventories of raw or unprocessed materials of an unlike nature may not be placed into one pool even though such materials become part of otherwise identical finished products sec_1_472-8 provides that finished goods and goods-in-process in the inventory shall be placed into pools classified by major classes or types of goods the same class or type of finished goods and goods-in-process shall ordinarily be included in the same pool sec_1_472-8 provides the requirement that pools be established by major types of materials or major classes of goods is not to be construed so as to preclude the establishment of a miscellaneous pool since a taxpayer may elect the dollar-value lifo_method with respect to all or any designated goods in his inventory there may be a number of such inventory_items tl-n-3941-99 covered in the election a miscellaneous pool shall consist only of items which are relatively insignificant in dollar value by comparison with other inventory_items in the particular trade_or_business and which are not properly includible as part of another pool sec_1_472-8 provides that the dollar-value_method of pricing lifo_inventories may be used in conjunction with the raw materials content method authorized in sec_1_472-1 raw materials including the raw_material_content of finished goods and goods-in-process which are substantially_similar shall be pooled together in accordance with the principles for establishing multiple pools under sec_1_472-8 background under the components of cost method items of inventory are not the physical units as they are under a total product cost tpc method instead the physical units are exploded into their cost components -- generally raw material direct labor and overhead one unit of a finished good is not inventoried as such instead a taxpayer using the components of cost method separately inventories the quantities of input of material labor and overhead necessary to manufacture the number of physical units of the product in the taxpayer's ending inventory historically some have questioned whether the coc method comports with the regulations in a letter sent to the american institute of certified public accountants aicpa dated date however the chief_counsel and the commissioner stated that the current regulations neither specifically permit nor proscribe the use of the coc method and that specific applications of the method would be evaluated as to whether they clearly reflected income later legislative proposals have suggested proscribing the coc method based on the distortions which may arise from its use see staff of the joint_committee on taxation 103d cong 2d sess description of proposals relating to financing the implementation of the uruguay round agreement of the general agreement on tariffs and trade gatt comm print jcx-13-94 date t he coc method as applied by some taxpayers may produce different results than the tpc method whenever a taxpayer's production processes change between the base_year and the current_year none of the legislative proposals have been enacted the service has identified three distortions that may arise as a result of using the coc method these distortions are the result of failing to reflect efficiency gains tl-n-3941-99 substituting of one item for another within a cost component item within an item and establishing interdependence between the overhead and direct_labor_cost components double dip or frozen burden any or all of the distortions can occur depending on the taxpayer's particular facts the efficiency gain distortion occurs because component costing essentially reconstructs base-year_cost of products using technology available only in the current_year thus for example if two direct labor hours are required to produce good x in the base_year and due to technological change or other factors only one direct labor hour is required to produce good x in the current_year the components of cost method produces the same result as if under the total product cost method one hour of direct labor was used to reconstruct the base-year_cost of good x this can result in base-year costs that are below what it actually cost to produce good x in the base-year this is a natural consequence of using the components of cost method because the quantity of each cost component in ending inventory will invariably relate to current production the item within an item problem arises as a result of coc taxpayers not maintaining different items of direct labor thus if unskilled and skilled labor are treated as the same item a change in usage from one hour of unskilled labor to one hour of skilled labor will result in the wage differential between unskilled and skilled labor being improperly treated as inflation for example if it currently takes two hours of unskilled labor at dollar_figure hr to produce good x and the producer changes to using one hour of skilled labor at dollar_figure hr to produce good x the total direct_labor_cost of producing good x has remained unchanged however if the two classes of direct labor are treated as the same item then the hourly wage differential would be improperly treated as percent inflation dollar_figure dollar_figure the double dip or frozen burden problem arises from difficulty in independently quantifying and measuring the inflation for overhead direct labor hours or dollars are frequently used to allocate overhead in taxpayers' underlying cost accounting systems computing a price index for overhead based on the change in the relationship between overhead and direct labor will superimpose any direct labor efficiency gain onto the overhead cost component even where direct labor efficiency gains are achieved by increasing overhead eg depreciation on high-tech equipment for example if a taxpayer incurs dollar_figure of overhead per direct labor hour in the base-year and now incurs dollar_figure of overhead per direct labor hour due to labor efficiency gains and taxpayer uses this relationship dollar_figure dollar_figure as the basis for computing its price index it will be deemed to have incurred percent inflation dollar_figure dollar_figure issue tl-n-3941-99 the common thread in the commissioner and chief counsel's letter to the aicpa as well as past legislative proposals to explicitly proscribe the use of the coc method is that the method may not clearly reflect income if base-year_cost is reconstructed using a different process or technology than actually existed in the base_year the result is that the base-year_cost reconstruction using the technology in the current_year and the labor hours required in the current_year coupled with the prices in the base_year eg the wage rate per hour results in a base-year_cost lower than what the taxpayer could have actually produced the particular product for in the base-year although taxpayer 's coc method does not have the double dip frozen burden problem your incoming memorandum argues that taxpayer’s coc method fails to clearly reflect income because it does not have a mechanism to eliminate in its lifo valuation the efficiencies in labor or overhead it has experienced we agree taxpayer's coc method does not properly take into account only inflationary price increases or deflationary price decreases at the product level the principal objective of and underlying rationale for_the_use_of the lifo_method see 82_tc_726 97_tc_120 furthermore there is evidence that for at least a portion of taxpayer’s total inventory the inventory at the production facility taxpayer has incurred labor efficiencies additionally there are some indications that there may also be some overhead efficiencies although to what extent has yet to be completely determined the examining agent has used standard cost comparisons at one of taxpayer's plants the production facility to establish that taxpayer has incurred labor efficiencies taxpayer agrees that there were efficiencies but argues that labor efficiencies were associated almost exclusively with the manufacturing the date letter from the commissioner and chief_counsel to the aicpa specifically provided after reviewing with our staffs the various possible applications of the components-of-cost method we have concluded that the method has the potential to distort income by permitting a taxpayer to deduct as the cost_of_goods_sold an amount greater than the current cost of creating the inventory sold some applications of the method can convert the changes in the component mix often occasioned by technological advances into apparent inflation in the cost of the inventory even though overall product costs have not increased tl-n-3941-99 process done at the production facility which were different from the primary manufacturing processes done at other plants additionally taxpayer argues that the standard cost comparisons at the production facility are not representative of the entire nbu pool given the small percentage of the production facility as part of the nbu pool we believe that actual labor efficiencies proved at the production facility illustrate by example the flaws in the taxpayer’s overall use of its particular coc method_of_accounting finally we note that the producer price indexes published by the united_states bureau of labor statistics bls reflect modest productivity increases for the taxpayer’s industry as a whole during the applicable_period providing some corroborative support that the standard cost information from the production facility is sufficient to establish that taxpayer's coc method does not clearly reflect income pursuant to sec_446 the commissioner has broad powers to determine whether an accounting_method used by a taxpayer clearly reflects income 476_us_593 360_us_446 104_tc_367 courts may not interfere with the commissioner's determination under sec_446 unless it is clearly unlawful or plainly arbitrary ie an abuse_of_discretion 439_us_522 586_f2d_747 9th cir cert_denied 441_us_924 to prevail the petitioner must prove that the commissioner's determination is arbitrary and capricious or without sound basis in law or fact ansley-sheppard-burgess co v commissioner t c pincite 102_tc_87 aff'd 71_f3d_209 6th cir the examining agent has established that taxpayer has actually experienced labor and overhead efficiency gains taxpayer’s coc method fails to take into account those labor and overhead efficiencies based on these facts and based on the authority cited above we agree that taxpayer's coc method does not clearly reflect income issue the commissioner’s determination with respect to clear_reflection_of_income is entitled to more than the usual presumption of correctness and the taxpayer bears a heavy burden of overcoming a determination that a method_of_accounting does not clearly reflect income 97_tc_120 the commissioner’s determination as to the proper method_of_accounting for inventory must be upheld unless shown to be plainly erroneous 281_us_264 hamilton industries t c pincite the service may not however require the taxpayer to change to tl-n-3941-99 another method that does not clearly reflect income 153_f3d_660 8th cir in the lifo area the service appears to have more discretion in changing a taxpayer's method_of_accounting and or proposing adjustments based on two sections of the regulations first sec_1_472-3 provides that the taxpayer's continued use of the lifo_method and the propriety of all lifo computations is determined by the commissioner in connection with the examination of the taxpayer's return second sec_1_472-4 provides that the taxpayer is not even permitted to change to the lifo_method unless it agrees to adjustments incident to the use of such method in inventories of prior years or otherwise as the district_director may deem necessary in order to clearly reflect income sec_1_472-3 permits the service to condition a taxpayer's continued use of lifo on making adjustments the service reasonably believes are necessary in order for the taxpayer's method to clearly reflect income in this case several different courses of action are available to the service first the service could attempt to adjust taxpayer’s labor component index computation for productivity experienced at the production facility alternatively the service could make adjustments to taxpayer's labor index based on some external measure of labor productivity such as the all manufacturers labor productivity index published by the bls or the specific labor productivity measured by the bls for the 4-digit standard industrial classification code for this industry but only if the examining agent determined that the external_index is suitable reliable and accurate for taxpayer we believe that the best course of action would be to request taxpayer to provide standard cost information and the extent of productivity based on these costs that would fairly represent the efficiency gains applicable to taxpayer's nbu pool taxpayer's price index should be decreased accordingly there is no established method for evaluating overhead efficiencies taxpayer's overhead could be reallocated based on direct labor hours and then adjusted by the same labor efficiency factor determined for the direct_labor_cost component we believe that such taxpayer-specific adjustments would be reasonable and would directly remedy the specific problems identified with the taxpayer's coc method in summary we believe proposing these adjustments is a reasonable and legally sustainable approach in this case if taxpayer does not possess or is unwilling to provide this internal standard cost information we recommend changing taxpayer to the fifo method in a recent case the tax_court held that sec_446 permits respondent to terminate a taxpayer's method_of_accounting that does not clearly reflect income tl-n-3941-99 here consolidated's lifo_method and to require the taxpayer to use a method here the fifo inventory_method that does clearly reflect income consolidated manufacturing t c pincite significantly the court also indicated that sec_1_472-3 gives the service discretion to determine when a taxpayer's application to use lifo should be approved or continued in addition the court also noted that revproc_79_23 1979_1_cb_564 does not provide an exclusive list of situations in which the service may terminate a taxpayer's lifo election moreover the court held that one of the grounds enumerated for termination in revproc_79_23 is a taxpayer's failure to properly elect the lifo_method and concluded that because the taxpayer did not elect lifo for the entire good its election was indeed improper because when taken together these costs do not represent earlier produced goods instead they represent the cost component input quantities relating to the most recently produced goods see also 112_tc_58 suggesting that failure by the taxpayer to state its inventories at costs warrants the termination of its lifo election under sec_3 c revproc_79_23 even though the service did not in fact terminate that taxpayer’s election case development hazards and other considerations first we have based our response on the notion that taxpayer’s coc method in theory does not clearly reflect income because it fails to take into account efficiency gains and potentially has item substitution while the cases of consolidated manufacturing and mountain state ford give us some comfort regarding the use of a method_of_accounting not specifically enumerated in the code or lifo regulations more importantly the support for the theory is based on findings involving the production facility where the examining agent has shown with standard cost information that there have been labor efficiencies but taxpayer has indicated that the processes carried on at the production facility are different from the primary manufacturing processes of the company as a whole and that there have been no such labor efficiencies in the primary manufacturing processes in fact you note that overall labor efficiencies for taxpayer were in the aggregate minimal this is consistent with taxpayer’s argument that using data from the production facility is akin to the worst case scenario and not reflective of taxpayer’s true labor efficiency gains or lack thereof if the data from the production facility were not used and the remaining labor efficiencies in the other plants and the company as a whole were minimal the distortion caused by taxpayer’s coc method would likewise be minimal such distortions might then be within a tolerance such that the method clearly reflected income furthermore the tl-n-3941-99 total inventory of the production facility represents only x of taxpayer’s overall inventory a number which is significantly less than one-third or one-quarter of the total inventory under the eighth circuit holding in dayton hudson if the government’s proposed method_of_accounting does not clearly reflect income a taxpayer is permitted to remain on its method_of_accounting no matter how flawed trying to use bls indexes to adjust taxpayer’s coc method also carries some risks which are more problematic for taxpayer’s overhead efficiencies because these are not measured for separate industries involving the relationship between capital and labor and the resulting multi-factor productivity the final recommendation termination of lifo additionally involves risks as we noted above while the cases of consolidated manufacturing and mountain state ford give us some comfort regarding the commissioner’s authority to terminate the lifo election there are always serious risks in outright termination especially because the lifo reserve would be included in income in the year_of_change overall it is our view that the coc method as used by taxpayer does not clearly reflect income and that the commissioner has the authority if taxpayer does not have the records to terminate taxpayer’s coc method and place taxpayer on the fifo method or perhaps if it were possible to segregate the facility we could change the production facility to the fifo method for the year under examination we believe that theoretically the coc method used by taxpayer will distort income because it will fail to take into account efficiencies in labor and overhead we also believe however that we must point to specific factual circumstances that illustrate our theory please call if you have any further questions tl-n-3941-99 by deborah a butler assistant chief_counsel field service thomas d moffitt acting branch chief field service division
